Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of relevance of cited document(s) 1 and 2 on page(s) 1 and 2 of the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the details of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The specification does not appear to provide any example.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform image processing accelerator 316] in claims 1 and 13; second conversion unit [no clearly identified structure] in claims 13-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “... a color signal corresponding to the first ink ... a color signal corresponding to the second ink ... a color signal corresponding to the third ink ... a color signal corresponding to the first ink ... a color signal corresponding to the second ink ... a color signal corresponding to the third ink.”  It is unclear and indefinite whether the instantiations identified in claim 2 are intended to be new color signal instantiations or are the instantiations already declared in claim 1 from which claim 2 depends.  For purposes of examination, the Examiner considers them each to be the color signal as instantiated in claim 1.
Claims 3 and 13 are rejected similarly to claim 2 above.  Dependent claims 4-6 are rejected for failing to remedy the deficiency of claim 3 from which they depend.  Dependent claims 14 and 15 are rejected for failing to remedy the deficiency of claim 13 from which they depend. 
Claim limitation “second conversion unit” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is no clear disclosure as to what structure is accomplishing the function of this “unit.”  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-11 and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al., (US PgPub 20110285779).
Regarding claim 1: Yamada discloses an image processing apparatus for a printing apparatus [Abstract], wherein the printing apparatus records an image in a first area [left-shown region (the first area) as shown in at least Figures 3A-3C, p0037] on a recording medium with use of a first nozzle group in a first nozzle array including a plurality of nozzles for discharging first ink arranged in a predetermined direction [pluralities of nozzles are arranged with a pitch of 1200 dpi in the direction x (predetermined direction) corresponding to the width of a printing paper 106 ... e.g. cyan, p0026 & p0036-0037], a second nozzle group in a second nozzle array including a plurality of nozzles for discharging second ink arranged in the predetermined direction [pluralities of nozzles are arranged with a pitch of 1200 dpi in the direction x (predetermined direction) corresponding to the width of a printing paper 106 ... e.g. magenta, p0026 & p0036-0037], and a third nozzle group in a third nozzle array including a plurality of nozzles for discharging third ink arranged in the predetermined direction [pluralities of nozzles are arranged with a pitch of 1200 dpi in the direction x (predetermined direction) corresponding to the width of a printing paper 106 ... printer 100 in this embodiment uses black (K) ink, cyan (C) ink, magenta (M) ink, and yellow (Y) ink [i.e. evidence that at least a third nozzle group is present even though not explicitly discussed and as reflected in Figure 1] ... the image data of the measurement image represented by (R, G, B) is converted by the ink color conversion processor 405 to the image data (C, M, Y, K) based on the ink color signal, p0026, p0050, p0061 & p0118], and wherein the printing apparatus records an image in a second area [right-shown region (the second area) as shown in at least Figures 3A-3C, p0037] different in position in the predetermined direction from the first area on the recording medium with use of a fourth nozzle group which does not include nozzles included in the first nozzle group out of the plurality of nozzles of the first nozzle array [pluralities of nozzles are arranged with a pitch of 1200 dpi in the direction x (predetermined direction) corresponding to the width of a printing paper 106 ... e.g. cyan, p0026 & p0036-0037], a fifth nozzle group which does not include nozzles included in the second nozzle group out of the plurality of nozzles of the second nozzle array [pluralities of nozzles are arranged with a pitch of 1200 dpi in the direction x (predetermined direction) corresponding to the width of a printing paper 106 ... e.g. magenta, p0026 & p0036-0037], and a sixth nozzle group which does not include nozzles included in the third nozzle group out of the plurality of nozzles of the third nozzle array [pluralities of nozzles are arranged with a pitch of 1200 dpi in the direction x (predetermined direction) corresponding to the width of a printing paper 106 ... printer 100 in this embodiment uses black (K) ink, cyan (C) ink, magenta (M) ink, and yellow (Y) ink [i.e. evidence that at least a third nozzle group is present even though not explicitly discussed] ... the image data of the measurement image represented by (R, G, B) is converted by the ink color conversion processor 405 to the image data (C, M, Y, K) based on the ink color signal, p0026, p0050, p0061 & p0118], the image processing apparatus comprising: 
a conversion unit configured to convert a first combination including a color signal corresponding to the first ink, a color signal corresponding to the second ink, and a color signal corresponding to the third ink which are input to be recorded in the first area into a second combination including a color signal corresponding to the first ink, a color signal corresponding to the second ink, and a color signal corresponding to the third ink [MCS (Multi Color Shading) processor 404 functions as the first conversion means of this embodiment to subject the image data converted by the input color conversion processor 403 to a conversion processing for correcting the color difference ... ink color conversion processor 405 functions as the second conversion means of this embodiment to convert the respective pieces of 8 bit image data of R, G, B processed by the MCS processor 404 to image data of the color signal data corresponding to inks used in the printer. The printer 100 in this embodiment uses black (K) ink, cyan (C) ink, magenta (M) ink, and yellow (Y) ink. Thus, the image data of the RGB signal is converted to image data consisting of the respective 8 bit K, C, M, and Y color signals ... The head shading (HS) processor 406 accepts the ink color signal image data, and converts the respective 8-bit data for each ink color into ink color signal image data according to the individual ejection volumes of the nozzles that constitute the print heads ... if one of the image data of the measurement image for example is R=0, G=0, and B=255, the signal value thereof is converted to the image data of (K, C, M, Y)=(0, 255, 255, 0) (i.e., data for which cyan and magenta are 100%--printed, respectively). Thereafter, the HS processor 406 and the subsequent processing turn the image data of (K, C, M, Y)=(0, 255, 255, 0) into the dot data shown in FIG. 3B and the resultant data is printed, p0049-0051 & p0061], and to convert a third combination including a color signal corresponding to the first ink, a color signal corresponding to the second ink, and a color signal corresponding to the third ink which are input to be recorded in the second area into a fourth combination including a color signal corresponding to the first ink, a color signal corresponding to the second ink, and a color signal corresponding to the third ink [MCS (Multi Color Shading) processor 404 functions as the first conversion means of this embodiment to subject the image data converted by the input color conversion processor 403 to a conversion processing for correcting the color difference ... ink color conversion processor 405 functions as the second conversion means of this embodiment to convert the respective pieces of 8 bit image data of R, G, B processed by the MCS processor 404 to image data of the color signal data corresponding to inks used in the printer. The printer 100 in this embodiment uses black (K) ink, cyan (C) ink, magenta (M) ink, and yellow (Y) ink. Thus, the image data of the RGB signal is converted to image data consisting of the respective 8 bit K, C, M, and Y color signals ... The head shading (HS) processor 406 accepts the ink color signal image data, and converts the respective 8-bit data for each ink color into ink color signal image data according to the individual ejection volumes of the nozzles that constitute the print heads ... if one of the image data of the measurement image for example is R=0, G=0, and B=255, the signal value thereof is converted to the image data of (K, C, M, Y)=(0, 255, 255, 0) (i.e., data for which cyan and magenta are 100%--printed, respectively). Thereafter, the HS processor 406 and the subsequent processing turn the image data of (K, C, M, Y)=(0, 255, 255, 0) into the dot data shown in FIG. 3B and the resultant data is printed, p0049-0051 & p0061], 
wherein a difference between a color of a first image and a color of a second image is reduced and a difference between a frequency of the first image and a frequency of the second image is reduced [By this conversion processing, even when there is the variation of the ejecting characteristic among the nozzles of the printing head in an output unit 409, the above-described color difference due to the variation can be reduced ... the parameters of the MCS processor can be generated so that the color difference due to the variation of the ejecting characteristic among nozzles can be appropriately reduced by the total processing by the MCS processor and the HS processor [i.e. effect result on the frequency of the image data], p0049 & p0058 – the Examiner notes that Yamada does not specifically discuss a frequency result.  However, a change in a color response would necessarily result in a change of frequency of the image.  Further, "that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))."  – see MPEP 2111.04.  It is noted that this case relates to a method, but the idea is the same where structure rather than a positively recited step is not limited by an intended result recitation], 
wherein, in a case where the first combination is a predetermined plurality of color signals, the first image is an image which is to be recorded in the first area by the printing apparatus with use of the first nozzle group, the second nozzle group, and the third nozzle group based on the second combination obtained by conversion [if one of the image data of the measurement image for example is R=0, G=0, and B=255, the signal value thereof is converted to the image data of (K, C, M, Y)=(0, 255, 255, 0) (i.e., data for which cyan and magenta are 100%--printed, respectively). Thereafter, the HS processor 406 and the subsequent processing turn the image data of (K, C, M, Y)=(0, 255, 255, 0) into the dot data shown in FIG. 3B and the resultant data is printed. For the sake of simplicity in the following description, table parameters and their generation process will be described only for the parameters corresponding to the lattice point indicated by the image data for such a blue measurement image, p0061-0064 – the Examiner notes "that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))."  – see MPEP 2111.04.  It is noted that this case relates to a method, but the idea is the same where structure rather than a positively recited step is not limited by an intended result recitation], and 
wherein, in a case where the third combination is the predetermined plurality of color signals, the second image is an image which is to be recorded in the second area by the printing apparatus with use of the fourth nozzle group, the fifth nozzle group, and the sixth nozzle group based on the fourth combination obtained by conversion [if one of the image data of the measurement image for example is R=0, G=0, and B=255, the signal value thereof is converted to the image data of (K, C, M, Y)=(0, 255, 255, 0) (i.e., data for which cyan and magenta are 100%--printed, respectively). Thereafter, the HS processor 406 and the subsequent processing turn the image data of (K, C, M, Y)=(0, 255, 255, 0) into the dot data shown in FIG. 3B and the resultant data is printed. For the sake of simplicity in the following description, table parameters and their generation process will be described only for the parameters corresponding to the lattice point indicated by the image data for such a blue measurement image, p0061-0064 – the Examiner notes "that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))."  – see MPEP 2111.04.  It is noted that this case relates to a method, but the idea is the same where structure rather than a positively recited step is not limited by an intended result recitation].

Regarding claim 2: Yamada discloses the image processing apparatus according to claim 1, wherein, in the predetermined plurality of color signals, each of a value of a color signal corresponding to the first ink, a value of a color signal corresponding to the second ink, and a value of a color signal corresponding to the third ink is larger than 0, and the value of a color signal corresponding to the first ink is smaller than a sum of the value of a color signal corresponding to the second ink and the value of a color signal corresponding to the third ink [printer 100 in this embodiment uses black (K) ink, cyan (C) ink, magenta (M) ink, and yellow (Y) ink. Thus, the image data of the RGB signal is converted to image data consisting of the respective 8 bit K, C, M, and Y color signals, p0050 - the Examiner notes "that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))."  – see MPEP 2111.04.  It is noted that this case relates to a method, but the idea is the same where structure rather than a positively recited step is not limited by an intended result recitation].

Regarding claim 7: Yamada discloses the image processing apparatus according to claim 1, wherein an optical density of a dot of the first ink which is formed on the recording medium is higher than an optical density of a dot of the second ink which is recorded on the recording medium, and is higher than an optical density of a dot of the third ink which is formed on the recording medium [respective nozzle arrays 101 to 104 eject inks of black (K), cyan (C), magenta (M), and yellow (Y) ... dots of the respective colors are printed to correspond to the to-be-printed data with a predetermined resolution, thereby forming an image corresponding to one page of the printing paper 106, p0026-0027 – the Examiner notes that in the order presented as potential inks of interest and as well-known in the art, black has the higher OD followed by cyan, magenta and yellow with yellow having the least OD ... the Examiner further notes "that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))."  – see MPEP 2111.04.  It is noted that this case relates to a method, but the idea is the same where structure rather than a positively recited step is not limited by an intended result recitation].

Regarding claim 8: Yamada discloses the image processing apparatus according to claim 1, wherein lightness of the first ink is lower than lightness of the second ink, and is lower than lightness of the third ink [respective nozzle arrays 101 to 104 eject inks of black (K), cyan (C), magenta (M), and yellow (Y) ... dots of the respective colors are printed to correspond to the to-be-printed data with a predetermined resolution, thereby forming an image corresponding to one page of the printing paper 106, p0026-0027 – the Examiner notes that in the order presented as potential inks of interest and as well-known in the art, black has the lower lightness followed by cyan, magenta and yellow with yellow having the highest lightness ... the Examiner further notes "that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))."  – see MPEP 2111.04.  It is noted that this case relates to a method, but the idea is the same where structure rather than a positively recited step is not limited by an intended result recitation].

Regarding claim 9: Yamada discloses the image processing apparatus according to claim 1, wherein the first ink is achromatic ink, and the second ink and the third ink are chromatic ink [respective nozzle arrays 101 to 104 eject inks of black (K), cyan (C), magenta (M), and yellow (Y), p0026-0027 - the Examiner notes "that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))."  – see MPEP 2111.04.  It is noted that this case relates to a method, but the idea is the same where structure rather than a positively recited step is not limited by an intended result recitation].

Regarding claim 10: Yamada discloses the image processing apparatus according to claim 9, wherein the first ink is black ink [respective nozzle arrays 101 to 104 eject inks of black (K) [i.e. first possible ink of consideration], cyan (C), magenta (M), and yellow (Y), p0026-0027 - the Examiner notes "that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))."  – see MPEP 2111.04.  It is noted that this case relates to a method, but the idea is the same where structure rather than a positively recited step is not limited by an intended result recitation].

Regarding claim 11: Yamada discloses the image processing apparatus according to claim 9, wherein each of the second ink and the third ink is any one of cyan ink, magenta ink, and yellow ink [respective nozzle arrays 101 to 104 eject inks of black (K), cyan (C) [i.e. second ink of consideration], magenta (M) [i.e. third ink of consideration], and yellow (Y), p0026-0027 - the Examiner notes "that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))."  – see MPEP 2111.04.  It is noted that this case relates to a method, but the idea is the same where structure rather than a positively recited step is not limited by an intended result recitation].

Regarding claim 13: Yamada discloses the image processing apparatus according to claim 1, further comprising a second conversion unit configured to convert a color signal corresponding to the first ink to be recorded in the first area converted by the conversion unit and a color signal corresponding to the first ink to be recorded in the second area converted by the conversion unit in such a way as to reduce a difference between a density of an image which is recorded in the first area by the first ink being discharged with use of only the first nozzle group in a case where a first color signal corresponding to the first ink is input and a density of an image which is recorded in the second area by the first ink being discharged with use of only the fourth nozzle group in a case where the first color signal corresponding to the first ink is input, to convert a color signal corresponding to the second ink to be recorded in the first area converted by the conversion unit and a color signal corresponding to the second ink to be recorded in the second area converted by the conversion unit in such a way as to reduce a difference between a density of an image which is recorded in the first area by the second ink being discharged with use of only the second nozzle group in a case where a second color signal corresponding to the second ink is input and a density of an image which is recorded in the second area by the second ink being discharged with use of only the fifth nozzle group in a case where the second color signal corresponding to the second ink is input, and to convert a color signal corresponding to the third ink to be recorded in the first area converted by the conversion unit and a color signal corresponding to the third ink to be recorded in the second area converted by the conversion unit in such a way as to reduce a difference between a density of an image which is recorded in the first area by the third ink being discharged with use of only the third nozzle group in a case where a third color signal corresponding to the third ink is input and a density of an image which is recorded in the second area by the third ink being discharged with use of only the sixth nozzle group in a case where the third color signal corresponding to the third ink is input [pluralities of nozzles are arranged with a pitch of 1200 dpi in the direction x (predetermined direction) corresponding to the width of a printing paper 106 ... printer 100 in this embodiment uses black (K) ink, cyan (C) ink, magenta (M) ink, and yellow (Y) ink [i.e. evidence that at least a third nozzle group is present even though not explicitly discussed and as reflected in Figure 1] ... the image data of the measurement image represented by (R, G, B) is converted by the ink color conversion processor 405 to the image data (C, M, Y, K) based on the ink color signal ... MCS (Multi Color Shading) processor 404 functions as the first conversion means of this embodiment to subject the image data converted by the input color conversion processor 403 to a conversion processing for correcting the color difference ... ink color conversion processor 405 functions as the second conversion means of this embodiment to convert the respective pieces of 8 bit image data of R, G, B processed by the MCS processor 404 to image data of the color signal data corresponding to inks used in the printer. The printer 100 in this embodiment uses black (K) ink, cyan (C) ink, magenta (M) ink, and yellow (Y) ink. Thus, the image data of the RGB signal is converted to image data consisting of the respective 8 bit K, C, M, and Y color signals ... The head shading (HS) processor 406 accepts the ink color signal image data, and converts the respective 8-bit data for each ink color into ink color signal image data according to the individual ejection volumes of the nozzles that constitute the print heads ... if one of the image data of the measurement image for example is R=0, G=0, and B=255, the signal value thereof is converted to the image data of (K, C, M, Y)=(0, 255, 255, 0) (i.e., data for which cyan and magenta are 100%--printed, respectively). Thereafter, the HS processor 406 and the subsequent processing turn the image data of (K, C, M, Y)=(0, 255, 255, 0) into the dot data shown in FIG. 3B and the resultant data is printed ... By this conversion processing, even when there is the variation of the ejecting characteristic among the nozzles of the printing head in an output unit 409, the above-described color difference due to the variation can be reduced ... the parameters of the MCS processor can be generated so that the color difference due to the variation of the ejecting characteristic among nozzles can be appropriately reduced by the total processing by the MCS processor and the HS processor [i.e. effect result on the frequency of the image data], p0026, p0049-0051, p0058-0061 & p0118].

Regarding claim 14: Yamada discloses the image processing apparatus according to claim 13, wherein, upon receiving input of the first color signal corresponding to the first ink, the second conversion unit outputs a value equal to that of the first color signal as a converted value [When patches are printed, the selected few combinations of image data (R, G, B) is inputted as the image data subjected to the processing by the input color conversion processor 403 (hereinafter referred to as device color image data D[X]) to the ink color conversion processor 405 without experiencing the processing by the MCS processor 404. The route as described above is shown in FIG. 4A as a bypass route shown by the broken line 410. This process involving a bypass route may also be conducted by preparing a table wherein input values equal output values, such that the device color image data D[X] is input into the MCS processor 404, output values are equal to the input values regardless of X, for example ... the image data of the measurement image represented by (R, G, B) is converted by the ink color conversion processor 405 to the image data (C, M, Y, K) based on the ink color signal. In this conversion, if one of the image data of the measurement image for example is R=0, G=0, and B=255, the signal value thereof is converted to the image data of (K, C, M, Y)=(0, 255, 255, 0) (i.e., data for which cyan and magenta are 100%--printed, respectively). Thereafter, the HS processor 406 and the subsequent processing turn the image data of (K, C, M, Y)=(0, 255, 255, 0) into the dot data shown in FIG. 3B and the resultant data is printed, p0060-0061].

Regarding claim 15: Yamada discloses the image processing apparatus according to claim 13, wherein the conversion unit converts a combination of an input plurality of color signals using parameters generated based on a test pattern recorded based on the color signals converted by the second conversion unit [When patches are printed, the selected few combinations of image data (R, G, B) is inputted as the image data subjected to the processing by the input color conversion processor 403 (hereinafter referred to as device color image data D[X]) to the ink color conversion processor 405 without experiencing the processing by the MCS processor 404. The route as described above is shown in FIG. 4A as a bypass route shown by the broken line 410. This process involving a bypass route may also be conducted by preparing a table wherein input values equal output values, such that the device color image data D[X] is input into the MCS processor 404, output values are equal to the input values regardless of X, for example ... the image data of the measurement image represented by (R, G, B) is converted by the ink color conversion processor 405 to the image data (C, M, Y, K) based on the ink color signal. In this conversion, if one of the image data of the measurement image for example is R=0, G=0, and B=255, the signal value thereof is converted to the image data of (K, C, M, Y)=(0, 255, 255, 0) (i.e., data for which cyan and magenta are 100%--printed, respectively). Thereafter, the HS processor 406 and the subsequent processing turn the image data of (K, C, M, Y)=(0, 255, 255, 0) into the dot data shown in FIG. 3B and the resultant data is printed, p0060-0061].

Regarding claim 16: Yamada discloses the image processing apparatus according to claim 1, wherein each of the first nozzle group, the second nozzle group, the third nozzle group, the fourth nozzle group, the fifth nozzle group, and the sixth nozzle group includes one nozzle or two or more nozzles contiguous in the predetermined direction [pluralities of nozzles are arranged with a pitch of 1200 dpi in the direction x (predetermined direction) corresponding to the width of a printing paper 106. The respective nozzle arrays 101 to 104 eject inks of black (K), cyan (C), magenta (M), and yellow (Y), p0026].

Regarding claims 17 and 18: the method and computer-executable instructions herein have been executed or performed by the apparatus of claim 1 and are therefore likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied above.
Regarding claim 3: Yamada discloses the image processing apparatus according to claim 1.
Yamada appears to fail to explicitly disclose wherein a first value is an absolute value of a difference between a value of a color signal corresponding to the first ink in the first combination and a value of a color signal corresponding to the first ink in the second combination, wherein a second value is an absolute value of a difference between a value of a color signal corresponding to the second ink in the first combination and a value of a color signal corresponding to the second ink in the second combination, wherein a third value is an absolute value of a difference between a value of a color signal corresponding to the third ink in the first combination and a value of a color signal corresponding to the third ink in the second combination, and wherein, in a case where the first combination is the predetermined plurality of color signals, the first value is smaller than a sum of the second value and the third value [the Examiner notes "that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))."  – see MPEP 2111.04.  It is noted that this case relates to a method, but the idea is the same where structure rather than a positively recited step is not limited by an intended result recitation].
Yamada discloses an apparatus that includes all the same features as the claimed apparatus [e.g. In the first area and the second area on the printing paper actually printed based on D'[1] and D'[2], a certain level of color difference T[X] occurs due to the variation of the ejection volume inevitably but the color sufficiently close to the target color A is obtained. [0087] Actual color of the first area=color on paper corresponding to D'[1]+T[1].apprxeq.A [0088] Actual color of the second area=color on paper corresponding to D'[2]+T[2].apprxeq.A In the formulae, D'[1] ideally equals to the target color A and T[1] ideally equals to zero. D'[2] shows blue for which cyan corresponding to T[2] is reduced with regard to the target color A. T[2] indicates the color difference quantity that increases cyan and see the apparatus components in at least Figure 4, p0048-0049 & p0086-0088 – the Examiner notes that although Yamada does not explicitly disclose the results of some particular calculation, the apparatus of Yamada does include all the functional features as the instant application/claim and is therefore found to be capable of performing the recited function; see MPEP 2114 II. & IV. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007)].
Therefore, it would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Yamada to support to arrive at the various calculations between the various color signal values thereby achieving a resulting value to reduce color differences as discussed by Yamada in at least paragraph 0009.

Regarding claim 4: Yamada discloses the image processing apparatus according to claim 3, wherein, in a case where the first combination is the predetermined plurality of color signals, the first value is smaller than the second value, and the first value is smaller than the third value [if one of the image data of the measurement image for example is R=0, G=0, and B=255, the signal value thereof is converted to the image data of (K, C, M, Y)=(0, 255, 255, 0) (i.e., data for which cyan and magenta are 100%--printed, respectively), p0061 - the Examiner notes "that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))."  – see MPEP 2111.04.  It is noted that this case relates to a method, but the idea is the same where structure rather than a positively recited step is not limited by an intended result recitation].

Regarding claim 5: Yamada discloses the image processing apparatus according to claim 3, wherein the first value is less than or equal to a predetermined threshold value [the Examiner notes "that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))."  – see MPEP 2111.04.  It is noted that this case relates to a method, but the idea is the same where structure rather than a positively recited step is not limited by an intended result recitation].

Regarding claim 6: Yamada discloses the image processing apparatus according to claim 3, wherein the first value is substantially 0 [if one of the image data of the measurement image for example is R=0, G=0, and B=255, the signal value thereof is converted to the image data of (K, C, M, Y)=(0, 255, 255, 0) (i.e., data for which cyan and magenta are 100%--printed, respectively), p0061 - the Examiner notes "that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))."  – see MPEP 2111.04.  It is noted that this case relates to a method, but the idea is the same where structure rather than a positively recited step is not limited by an intended result recitation].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied above in view of Iguchi et al., (US PgPub 20140139855).
Regarding claim 12: Yamada discloses the image processing apparatus according to claim 1.
Yamada does not disclose wherein a difference between a frequency of the first image and a frequency of the second image is a difference between a root means square (RMS) degree of granularity of the first image and an RMS degree of granularity of the second image or a difference between a degree of granularity of the first image and a degree of granularity of the second image calculated using a Wiener spectrum.
Iguchi discloses in a related system from the same field of endeavor [Abstract] wherein a difference between a frequency of the first image and a frequency of the second image is a difference between a root means square (RMS) degree of granularity of the first image and an RMS degree of granularity of the second image or a difference between a degree of granularity of the first image and a degree of granularity of the second image calculated using a Wiener spectrum [A difference in spacial frequency between the areas may be visually recognized as frequency unevenness ... granularity of the dots can be calculated based on the spacial frequency of the dot arrangement pattern. Its calculating method may utilize already-known RMS granularity, the Wiener spectrum, or the like, p0059].
Therefore, it would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Yamada to support wherein a frequency difference is defined by a known gradation determinate utilizing known techniques such as the Wiener spectrum analysis as disclosed by Iguchi because it allows for recognition and/or correction of image area artifacts/differences more recognizable by a viewer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672